Appeal of HENRY HIRSCHMANN, as executor, and KATIE H. WEINBERG, as executrix, estate of SOLOMON
HIRSCH MANN.

Docket No. 685

The deficiency is determined in accordance with stipulation filed by counsel.

Submitted March 11, 1925; decided March 16, 1925.
N. Nathans, Esq., for the taxpayer.
L. C. Mitchell, Esq., for the Commissioner.

Before Graupner, Lansdon, Littleton, and Smith.

This appeal involves a deficiency in estate tax as set forth in the Commissioner's deficiency
letter of October 4,1924. Counsel for the Commissioner and the taxpayer filed a stipulation with
the Board whereby it is agreed that a deficiency of $376.84 exists.

DECISION.
In accordance with the stipulation, the taxpayer's deficiency in estate tax is determined to be
$376.84.